DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on June 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed June 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The statement failed to include a cop of WO 2013/109695 and also placed in under the wrong heading as it is a foreign document.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 2A, #5
Figure 3B, #120
Figure 3C, #214, 220
Figure 3D, #320
Figure 5B, #214, 220 and 320

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mirza (USPN 5,437,428).

Mirza discloses a decorative object assembly for attachment to a vertical surface (Figures; Abstract) comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figures 1 and 7, #11 and 12); a flexible planar strip made of a thermoplastic polymer (Figures 8 – 11, #44), and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block (Figure 7, #44), and a vertical direction between the upper and lower edges (Figures 8 – 11, #44); a first layer of adhesive extending vertically downward from the upper edge of the strip (Column 6, lines 16 – 51), for releasable attachment to the vertical surface (Column 6, lines 16 – 51); an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip, and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Figures 8 – 11; Column 6, lines 16 – 51) as in claim 1. With respect to claim 2, the attachment mechanism is a second layer of adhesive extending vertically upward from the lower edge of the flexible planar strip, attached to an opposing side of the strip from the first layer of adhesive, and permanently adhered between the block and the strip (Column 6, lines 16 – 51). Regarding claim 3, a frame configured around the decorative block, and a slot within the frame for receiving therein a lower vertical section of the strip. For claim 4, the attachment mechanism is a mechanical attachment for attaching the lower vertical section to the frame, such that, when the mechanical attachment is engaged, the lower vertical section is within the slot and is attached to the frame (Column 6, lines 16 – 51; Figure 7, wherein the flexible strip goes in between the backing and the artwork). In claim 5, the mechanical attachment comprises one or more protrusions within the slot that are adapted to cooperate with one or more corresponding holes in the lower section (Column 6, lines 16 – 51; Figure 7, wherein the flexible strip goes in between the backing and the artwork). For claim 13, the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figure 7, #44).

Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kleissler et al. (USPGPub 2006/0021272 A1).

Kleissler et al. disclose a decorative object assembly for attachment to a vertical surface (Figures; Abstract), comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figure 1B, #12); a flexible planar strip made of a thermoplastic polymer (Paragraph 0018), and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block, and a vertical direction between the upper and lower edges (Figures, #20 or 50); a first layer of adhesive extending vertically downward from the upper edge of the strip, for releasable attachment to the vertical surface (Figure 1A, #24; Figure 2A, #54); an attachment mechanism for attachment to the decorative block (Figure 1A, #22; Figure 2A, #52), configured on a lower vertical section of the planar strip, and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Figures 1A, and 2A, #20 and 50) as in claim 1. As in claim 7, the flexible planar strip is composed of polypropylene (Paragraph 0018). Regarding claim 12, a removable siliconized liner for lining the first layer of adhesive when it is not adhered to the vertical surface (Figure 1A, #26; Figure 2A, #56; Paragraph 0021). For claim 13, the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figures, #20 or 50).

Claims 1, 6 – 8 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Callahan, Jr. et al. (USPN 5,672,404).

Callahan, Jr. et al. disclose a decorative object assembly for attachment to a vertical surface (Abstract; Figure 31, 33, 34, and 38 – 41; Column 5, lines 29 – 36) comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figure 20); a flexible planar strip made of a thermoplastic polymer, and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block, and a vertical direction between the upper and lower edges (Column 4, lines 39 – 42; Figure 31, #90); a first layer of adhesive extending vertically downward from the upper edge of the strip, for releasable attachment to the vertical surface (Figure 31, #97); an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip (Figure 31, #96), and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Figure 31; Column 13, lines 47 – 65) as in claim 1. With regard to claim 6, a vertical length of the first layer of adhesive is greater than the vertical length of the lower vertical section, and a vertical length of the lower vertical section is greater than the vertical length of the gap section (Figure 31; Column 13, lines 47 – 65). As in claim 7, the flexible planar strip is composed of polyethylene terephthalate or polypropylene (Column 4, lines 39 – 42). With respect to claim 8, a vertical length of the gap section is approximately between 10 and 25 times a thickness of the flexible planar strip (Column 4, lines 39 – 42; Column 13, lines 47 – 65). For claim 13, the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figure 20; Abstract).

Claims 1, 2, 7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hamerski et al. (USPN 6,120,867).

Hamerski et al. disclose a decorative object assembly for attachment to a vertical surface (Figure 9; Abstract; Column 8, line 58 to Column 9, line 23), comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figure 9, #82); a flexible planar strip made of a thermoplastic polymer (Column 7, lines 20 – 28), and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block, and a vertical direction between the upper and lower edges (Figure 9, #81); a first layer of adhesive extending vertically downward from the upper edge of the strip, for releasable attachment to the vertical surface; an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip, and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Column 8, line 58 to Column 9, line 23) as in claim 1. With respect to claim 2, the attachment mechanism is a second layer of adhesive extending vertically upward from the lower edge of the flexible planar strip, attached to an opposing side of the strip from the first layer of adhesive, and permanently adhered between the block and the strip (Figures 15, 17, 19, 27 and 28). As in claim 7, the flexible planar strip is composed of polypropylene (Column 7, lines 20 – 28). Regarding claim 11, a foam pad configured between the planar strip and the first layer of adhesive, and permanently adhered to the planar strip with a third layer of adhesive (Figure 9; Column 8, line 58 to Column 9, line 23).  For claim 13, the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamerski et al. (USPN 6,120,867) in view of Bries et al. (USPN 6,403,206).

Hamerski et al. disclose a decorative object assembly for attachment to a vertical surface (Figure 9; Abstract; Column 8, line 58 to Column 9, line 23), comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figure 9, #82); a flexible planar strip made of a thermoplastic polymer (Column 7, lines 20 – 28), and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block, and a vertical direction between the upper and lower edges (Figure 9, #81); a first layer of adhesive extending vertically downward from the upper edge of the strip, for releasable attachment to the vertical surface; an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip, and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Column 8, line 58 to Column 9, line 23). However, Hamerski et al. fail to disclose the flexible planar strip is composed of ethylene-vinyl acetate (EVA) foam.  
	Bries et al. teach a decorative object assembly for attachment to a vertical surface (Figures; Column 2, lines 52 – 56) containing a flexible planar strip is composed of ethylene-vinyl acetate (EVA) foam (Column 4, lines 46 – 62) for the purpose of having a foam being strong enough to debond and stretch (Column 4, lines 63 – 67).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ethylene-vinyl acetate (EVA) foam in Hamerski et al. in order to have a foam strong enough to debond and stretch as taught by Bries et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamerski et al. (USPN 6,120,867) in view of Bries et al. (USPN 6,403,206) as applied to claim 9 above, and further in view of Callahan, Jr. et al. (USPN 5,672,404).

Hamerski et al., as modified by Bries et al., discloses the claimed invention except for a vertical length of the gap section is approximately between 2 to 4 times a thickness of the flexible planar strip.

Callahan, Jr. et al. teach a decorative object assembly for attachment to a vertical surface (Abstract; Figure 31, 33, 34, and 38 – 41; Column 5, lines 29 – 36) comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figure 20); a flexible planar strip made of a thermoplastic polymer, and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block, and a vertical direction between the upper and lower edges (Column 4, lines 39 – 42; Figure 31, #90); a first layer of adhesive extending vertically downward from the upper edge of the strip, for releasable attachment to the vertical surface (Figure 31, #97); an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip (Figure 31, #96), and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Figure 31; Column 13, lines 47 – 65), having a vertical length of the gap section is approximately between 2 to 4 times a thickness of the flexible planar strip (Column 4, lines 39 – 42; Column 13, lines 47 – 65) for the purpose of attaching an article to a vertical surface (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a vertical length of the gap section is approximately between 2 to 4 times a thickness of the flexible planar strip in the modified Hamerski et al. in order to attach an article to a vertical surface as taught by Callahan, Jr. et al.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art shows assemblies to attach objects to a vertical surface using adhesive strip attachments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 16, 2022